COURT OF APPEALS OF VIRGINIA


              Present: Judges Alston, Decker and Senior Judge Coleman
UNPUBLISHED



              ETON A. THOMAS
                                                                                 MEMORANDUM OPINION*
              v.     Record No. 0041-14-4                                            PER CURIAM
                                                                                     MAY 20, 2014
              LSG SKY CHEFS DEUTSCHE LUFTHANSA AND
               LIBERTY INSURANCE CORPORATION


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Eton A. Thomas, pro se, on brief).

                               (Gregory V. Chestnut, on brief), for appellee.


                     Eton A. Thomas (claimant) appeals the decision of the Workers’ Compensation

              Commission (commission) dismissing claimant’s request for review of the deputy

              commissioner’s opinion because it lacked jurisdiction since he failed to timely file his request for

              review. On appeal, claimant argues that (1) the attorney for LSG Sky Chefs (employer)

              misrepresented to the deputy commissioner that claimant was born in Guatemala, but he was

              born in British Guiana; (2) employer’s attorney’s arguments to the deputy commissioner were

              based upon claimant’s lifestyle in Guatemala, but he never lived in Guatemala; (3) employer’s

              attorney manipulated the testimony before the deputy commissioner by falsely claiming

              claimant’s life in Guatemala caused a pre-existing eye condition; (4) the deputy commissioner

              erred in finding that claimant’s pterygium was caused by exposure to sunlight in Guatemala and

              not from working in the sun on the roofs of employer’s buildings; (5) the commission erred in

              denying claimant a full and fair hearing; (6) the commission erred in not considering all the


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
circumstances and the direct causal relationship to establish the true origin of claimant’s

pterygium; (7) the commission erred in failing to issue subpoenas for the inspection logs of

claimant’s job site; (8) the deputy commissioner erred in relying upon United Airlines v. Walter,

24 Va. App. 394, 482 S.E.2d 849 (1997); and (9) the commission erred in determining claimant

failed to timely file a request for review and in dismissing his case.

       We have reviewed the record and the commission’s opinion and find that this appeal is

without merit. Accordingly, we affirm for the reasons stated by the commission in its final

opinion. See Thomas v. LSG Sky Chefs, VWC File No. VA00000477872 (Dec. 9, 2013). We

dispense with oral argument and summarily affirm because the facts and legal contentions are

adequately presented in the materials before the Court and argument would not aid the decisional

process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




                                                -2-